CULPEPPER, Judge.
This is a companion suit to No. 5470 on the docket of this Court, entitled “Emily Bertrand, as Administratrix of the Estate of Bradley Keith Bertrand, Etc”, 333 So. 2d 322, in which a separate judgment is being rendered by us this date. For the reasons assigned in Suit No. 5470, the judgment in the present case, sustaining the exception of no right of action and the exception of no cause of action by Sallie Bertrand LeBlanc for damages for the wrongful death of her child, Bradley Keith *328Bertrand, is reversed and set aside. These exceptions are overruled and this case is remanded to the district court for further proceedings in accordance with law and the views expressed herein. All costs of this appeal are assessed against the defendant, State Farm Fire & Casualty Company. Assessment of costs in the district court must await a final determination there.
REVERSED AND REMANDED.